DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bonifacio et al (“Development and validation of HPLC method for the determination of Cyclosporin A and its impurities in Neoral® capsules and its generic versions”) in view of Heidorn (“The role of temperature and column thermostatting in liquid chromatography”), Survase et al (“Cyclosporin A – A review on fermentative production, downstream processing and pharmacological applications”), and Waters (“2011/2012 Waters Quality Parts,®, Chromatography Columns and Supplies Catalog”).
With regard to Claim 1, Bonifacio et al (Bonifacio) discloses a simple and reliable HPLC method was developed and validated for the evaluation of four Cyclosporin A (CyA) degradation products (ID-005-95, CyH, IsoCyH, and IsoCyA) and two related compounds (CyB and CyG) aimed for the quality control of Neoral® capsules and its generic formulations (Abstract). The proposed method is suitable for the simultaneous determination of CyA as well as its major impurities (Abstract).
Bonifacio discloses a method of detecting impurities in a cyclosporine A eye gel, comprising performing high performance liquid chromatography (Abstract). Bonifacio discloses the chromatographic conditions of a detection wavelength of 220 nm, a flow rate of 0.8-1 mL/min, and a mobile phase of tetrahydrofuran (THF)-water-phosphoric acid (Abstract; P544, Column 1, Paragraph 1). Bonifacio discloses a column temperature of 75°C (Abstract). Bonifacio discloses that the column is a Lichrospher RP-18 (4 mm x 250 mm; 5 µm) (i.e., reversed phase) (Abstract). Bonifacio discloses that the mobile phase of THF:phosphoric acid (0.05 M, i.e., aqueous solution of phosphoric acid) ratio is 44:56, v/v (Abstract; P544, Column 1, Paragraph 1), which reads on the claimed mobile phase of THF-water-phosphoric acid.
However, Bonifacio is silent to a column temperature of 65°C. 
Heidorn discloses that the use of elevated temperature in HPLC has better performance and reduced analysis time (Page 1/Introduction). Heidorn discloses that a rule of thumb for reversed phase isocratic separation, such as disclosed in Bonifacio, is a retention time decrease of 1-2% for each 1°C column temperature increase (Page 1/Why is temperature control so important in liquid chromatography?). Heidorn cautions that as retention factors of sample compounds change, the sample compounds may co-elute or their selectivities can be inverted by a small variation of the column temperature (Page 1/ Why is temperature control so important in liquid chromatography?). Therefore, one of ordinary skill in the art would be motivated to lower the column temperature of Bonifacio to the claimed range in order to balance avoiding co-elution of sample compounds or inversion of their elution order with better performance and reduced analysis time.
As the co-elution or inversion of elution order of sample compounds are variables that can be modified, among others, by optimizing the column temperature, the precise column temperature would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed column temperature of 65°C cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the column temperature in the method of Bonifacio, as taught by Heidorn, in order to balance avoiding co-elution of sample compounds or inversion of their elution order with better performance and reduced analysis time (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
However, modified Bonifacio is silent to wherein a volume of THF, water and phosphoric acid in the mobile phase is 400:600:1.58.
Bonifacio discloses that the selectively of CyA, CyB, and CyH, among others, can be altered by modifying the proportion of THF, and that increasing the amount of THF reduces the retention time of the compounds (Page 544, Section 3.1, Column 1). Bonifacio also discloses that the selectivity of IsoCyA and IsoCyH can be altered by modifying the proportion of phosphoric acid, such that the higher the concentration of phosphoric acid, the shorter the retention time of IsoCyA and IsoCyH (Page 544, Section 3.1, Column 1).
As the selectivity and retention times of sample compounds are variables that can be modified, among others, by optimizing the mobile phase proportions of THF or phosphoric acid, the precise mobile phase proportions of THF or phosphoric acid would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed volume of THF, water and phosphoric acid in the mobile phase being 400:600:1.58 cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the proportions of THF or phosphoric acid in the method of modified Bonifacio, in order to optimize the selectivity or retention times of sample compounds (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
However, modified Bonifacio is silent to wherein the impurities include cyclosporine B (CyB), cyclosporine C (CyC), cyclosporine D (CyD), cyclosporine H (CyH), isocyclosporine A (IsoCyA), and isocyclosporine H (IsoCyH) at the same time.
As above, Bonifacio states that the major impurities in Neoral® capsules and its generic formulations are four Cyclosporin A (CyA) degradation products (ID-005-95, CyH, IsoCyH, and IsoCyA) and two related compounds (CyB and CyG). As such, while Bonifacio recognizes the impurities of CyB, CyH, IsoCyA, and IsoCyH, Bonifacio does not recognize CyC and CyD as major impurities. However, this does not mean that other related Cyclosporines are not present in the finished products, and as such Cyclosporines C and D may be present as impurities as well.
Furthermore, it is known from at least Survase et al (Survase) that fungi, the source of cyclosporines, produce a variety of cyclosporines with varying amino acid composition (P427/Section 9), and that fermentation parameters of the fungi will affect the components and concentrations of components produced by the fungi (Page 423-425/Section 8.2). Therefore, again, Cyclosporines C and D may be present as impurities in Neoral® capsules and its generic formulations, depending on what fungi and what fermentation parameters were used to produce CyA before its incorporation in the capsules.

    PNG
    media_image1.png
    285
    1223
    media_image1.png
    Greyscale

Table 2 of Survase shows that the only differences between Cyclosporines A, B, C, D, and G is a change in a single amino acid at position 2.
The following is a listing and diagram of the amino acids at position 2 for each of Cyclosporines A, B, C, D, and G:



A has α-Aminobutyric acid (Abu)

    PNG
    media_image2.png
    163
    217
    media_image2.png
    Greyscale

B has alanine (Ala) 

    PNG
    media_image3.png
    126
    173
    media_image3.png
    Greyscale

C has threonine (Thr)

    PNG
    media_image4.png
    113
    179
    media_image4.png
    Greyscale

D has valine (Val)

    PNG
    media_image5.png
    101
    149
    media_image5.png
    Greyscale

G has norvaline (Nva)

    PNG
    media_image6.png
    61
    133
    media_image6.png
    Greyscale

Each of CyA (Abu), CyB (Ala), and CyG (Nva) have a slightly different hydrophobic side chain. Since the method of modified Bonifacio can separate CyA, CyB, and CyG, one of ordinary skill in the art would also expect that the method can separate CyD, which also has a slightly different hydrophobic side chain. Furthermore, since the Thr of CyC has a polar, uncharged side chain, one of ordinary skill would also expect that CyC can easily be separated from CyA using the method of modified Bonifacio.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the impurities of modified Bonifacio to include cyclosporine B (CyB), cyclosporine C (CyC), cyclosporine D (CyD), cyclosporine H (CyH), isocyclosporine A (IsoCyA), and isocyclosporine H (IsoCyH) at the same time, as taught by Bonifacio and Survase, since Bonifacio discloses that CyB, CyH, IsoCyA, and IsoCyH are major impurities in CyA eye gels, and since Survase discloses that CyC and CyD may be produced along with CyA by fungi, such that they may be present as impurities in Neoral® capsules and its generic formulations. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the method of modified Bonifacio would separate the impurities including cyclosporine B (CyB), cyclosporine C (CyC), cyclosporine D (CyD), cyclosporine H (CyH), isocyclosporine A (IsoCyA), and isocyclosporine H (IsoCyH) at the same time, as taught by Bonifacio and Survase, since Bonifacio discloses that CyB, CyH, IsoCyA, and IsoCyH can be separated from CyA, and since one of ordinary skill in the art would expect that the method of modified Bonifacio can separate CyC and CyD from CyA based on their differing amino acids at position 2.
While Bonifacio discloses that the chromatography column is a reversed phase C18 column (Abstract), modified Bonifacio is silent to the chromatographic column being 300 mm * 3.9 mm, with 4 µm particles.
Applicant’s selected chromatography column corresponds to Waters Nova-Pak analytical column, Part No. WAT 011695 (Pages 155-156). See also instant specification [0047]. Nova-Pak columns offer high resolution as well as more efficient and faster chromatography based on the 4 µm  small particle size (Page 155).  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the chromatographic column of modified Bonifacio to be a 300 mm * 3.9 mm, with 4 µm particles, as taught by Waters, since Nova-Pak columns offer high resolution as well as more efficient and faster chromatography based on the 4 µm  small particle size.
Response to Arguments
Applicant's arguments filed 4 July 2022 have been fully considered but they are not persuasive. Applicant argues that nowhere in Bonifacio and Survase teaches or shows that cyclosporines could be separated only if the single amino acid at position 2 has different hydrophobic side chains. Applicant argues that as the number of cyclosporines increases, it would not be obvious that the cyclosporines having a slightly different hydrophobic side chain could be separated from each other, even though they could be separated from CyA, in view that, after all, the hydrophobic side chains are so slightly different.
In response, Bonifacio states that the method is suitable for the simultaneous determination of CyA as well as its major impurities (Abstract). Therefore, one of ordinary skill in the art would have a reasonable expectation of success of separating the six impurities claimed in Claim 1 from each other and from CyA based on the unique amino acids present at position 2 of each cyclosporine.
Applicant argues that to detect all six impurities claimed at the same time in cyclosporine eye gel with high resolution and less retention time, the claimed detection method applies chromatographic conditions (column temperature of 65°C, mobile phase of THF-water-phosphoric acid at a volume ratio of 400:600:1.58) and column features (C18, 300 mm*3.9 mm, 4 micrometers) which are collectively combined and should be considered as a whole.
In response, the Examiner has considered Claim 1 as a whole. While Applicant has claimed very specific parameters for column temperature, mobile phase concentration, and column length, width, and particle size, these claimed conditions and reasons for selecting these claimed conditions are all well-known and optimizable by ordinary chromatographers.
The only differences between the method of Bonifacio and the claimed method is that (1) Bonifacio teaches a column temperature of 75°C while Claim 1 recites a column temperature of 65°C, (2) Bonifacio teaches a mobile phase of THF:phosphoric acid (0.05 M, i.e., aqueous solution of phosphoric acid) is 44:56 v/v, while Claim 1 recites a volume of THF, water, and phosphoric acid in the mobile phase is 400:600:1.58, and (3) the reversed phase column of Bonifacio has different length, width, and particle size than the reversed phase column recited.
Thus, there are no differences in the type of chromatography column (reversed phase)  or mobile phase components between Bonifacio and Claim 1. Rather, the only differences are in the temperature of the chromatography column and concentrations of the mobile phase, the differences in each instance being well within an order of magnitude of one another. MPEP § 2144.05(II)(A) states explicitly that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”.
In addition, MPEP § 2144.05(II)(A) cites In re Williams, 36 F.2d 436, 438 (CCPA 1929) to state that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."
Applicant argues that the claimed chromatographic conditions and column features recited in Claim 1, as a whole, could yield the unexpected result of concurrently detecting/separating at least the six impurities in cyclosporine A eye gel, with high resolution and less retention time. Applicant argues that the present disclosure presents twelve examples (each having different chromatographic conditions) and only example 12, having the chromatographic conditions of Claim 1, shows the claimed result.
In response, the Examiner respectfully disagrees. Applicant’s Example 6 on Page 7 and Figure 8 show separation of each of the impurities using the method of Claim 1 with the exception of a flow rate of 0.7 mL/min and a temperature of 70°C. The instant specification describes the results of Example 6 at [0052] and only states that the acquisition time was too long. Otherwise, Figure 8 shows that the impurities and CyA were each detected and separated into non-overlapping peaks. MPEP § 716.02(d) states that “to establish unexpected results over a claimed range, applications should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”. Since a flow rate of 0.7 mL/min and a temperature of 70°C are both outside the claimed ranges but still achieve the results of detecting and separating CyA and impurities into non-overlapping peaks, the claimed chromatographic conditions cannot be considered critical. 
In addition, Applicant’s Example 7 on Page 8 and Figure 9 show separation of each of the impurities using the method of Claim 1 with the exception of a mobile phase composition of THF-water-85% phosphoric acid = 400:600:1.8. While an excipient interferes with quantification of one of the impurities at 37.7 minutes, it is not clear which impurity is affected. Furthermore, the impurity is clearly detected and separated from the other five impurities and CyA.
Furthermore, the results of Example 10 are shown in Figure 12, the results of Example 11 shown in Figure 13, and the results of Example 12 shown in Figure 2. Figures 12 and 13 show clear detection and separation of each of the six impurities and CyA. While an excipient interferes with quantification of one of the impurities at 37.67 minutes in Figure 12, it is not clear which impurity is affected. Furthermore, the impurity is clearly detected and separated from the other five impurities and CyA. Finally, the instant specification at [0060] states that the problem with Example 11 (Figure 13) is that the peak retention time of an excipient was 140 minutes and the collecting time was too long. Neither of these issues affect the detection and separation of the six impurities and CyA, and Figure 13 shows that the impurities and CyA were each detected and separated into non-overlapping peaks.
To reiterate, such optimization will not sustain a patent, even though the changes of the kind may produce better results than prior inventions (MPEP § 2144.05(II)(A)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777